DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/09/2020. It is noted, however, that applicant has not filed a certified copy of the CN 202011447595.7 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Considering claim 1, the phrase “when the footwall sample is placed at the lower left and the hanging wall is placed at the upper right” is rewritten as --when the footwall sample is placed at the lower left and the hanging wall sample is placed at the upper right--, and the phrase “when the footwall sample is placed at the lower right and the hanging wall is placed at the upper left” is rewritten as -- when the footwall sample is placed at the lower right and the hanging wall sample is placed at the upper left --.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a variable dip fault slip simulation test method having the steps of rotating a fixed plate of a rotating baffle of a sample device to a preset angle to simulate fault inclination, wherein a bottom plate, sliding partition plates and pressing plates form a semi-enclosed cavity that is divided by the rotating baffle, injecting rock material into the cavities, placing combined pressing plates on upper and lower sides of the rock material, placing sliding partitions plates on the right and left sides of the rock material, attaching the sliding partitions to rollers mounted on a bearing seat, arranging strain gauges along the fault interface on the surface of the rock material, arranging acoustic emission detectors on the left and right sides of the surface of the rock material, applying speckle on the rock material, aligning a camera with the surface of the rock material, connecting a top loading indenter, bottom loading indenter, side loading indenter, the strain gauges, the acoustic emission detectors and the camera with a computer, using the computer to drive the side loading indenters and the top loading indenter and record the real-time stress data, support pressure, lateral stress, strain data, acoustic emission data and the speckle change data, wherein after loading the rock material is removed, and failure of the fault interface on the surface of the rock material is observed and recorded.
The closest art of record is to Boul et al. which discloses a vertical and lateral force application to a two part structure of a rock-like material mated with a cement material to determine a shear bond strength along a fault line.  The fault line is fixed and the device does not feature a rotating baffle for assigning the inclination angle of the fault.  The IDS submitted on 1/13/2022 fails to provide any reference which discloses, suggests or otherwise renders obvious the above mentioned subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 18, 2022